DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 06/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-6 and 8 have been amended in Applicant’s submission received on 06/30/2022 while claims 2 and 7 have been canceled and claims 9-11 have been added.  Claims 1, 3-6 and 8-11 are pending.

Priority
Foreign priority to JP2019-169420 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments received on 06/30/2022 regarding the rejection of the claims under 35 U.S.C. 101 for being directed to an abstract idea have been fully considered but they are not persuasive.
Applicant argues the claims are not directed towards an abstract idea.  Applicant argues, “More than just a method of organizing human activity or mental processes, as alleged in the Office Action, by providing the car sharing service, the presence of a vehicle used for car sharing service provided by another company means that the presence of a user who uses the car sharing service, and therefore, by adding the presence or absence of the station to the condition, it is possible to more appropriately evaluate the parking lots in the case where each parking lot is used as the station, which could not otherwise be tracked or managed as a mental process.”
Examiner respectfully disagrees.  Evaluating relevant information and making decisions from that information is a mental process.  Therefore, evaluation the suitability of a parking lot based on information concerning attributes and conditions is considered a mental process.  The information or data gathered does not change the conclusion.  The Office’s 2019 PEG pg. 55 footnote 31 indicates that additional elements such as mere data gathering does not integrate an abstract idea into a practical application (also see MPEP 2106.05(g)). 
Applicant argues similarity to Ancora Techs, Inc. v. HTC Am., Inc., 908 F.3d 1343, 1348 (Fed. Cir. 2018) in that Applicant’s claims address technical challenges involving location evaluation.  Applicant argues, “For example, in the claimed parking lot evaluation apparatus, the attribute of the parking lot usable for the station is specified (which is within an area satisfying an input condition), and an evaluation (in a case of using a parking lot as the station) is performed based on the specified parking lot attribute. The parking lot attribute may be a characteristic of a parking lot that affects aptitude as a station, for example, the distance from the parking lot entrance to the station (vehicle compartment), the presence or absence of night lighting, and the difficulty of turnabout. A data distribution diagram is also created, in which the evaluation as the station of each parking lot in an area satisfying an input condition can be recognized only by seeing a map of the area, enabling selection of a parking lot suitable for the station of the vehicle used for the car sharing service. As a result, the claims yield a non-abstract computer-functionality improvement according to a specific technique.“
Examiner respectfully disagrees.  Evaluating a location for specific conditions, attributes, characteristics, etc. and providing those results is not a specific computer problem and does not present similarity to Ancora.  Also, an improvement that arises from the abstract idea itself is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Therefore, improving a user’s knowledge with an evaluation of parking lot suitability, even with a specific attribute about presence or absence of another provider within range, does not improve computers or technology.
Applicant argues the claims include additional elements that amount to significantly more than a judicial exception.  Applicant argues, “In this case, the claims recite a parking lot evaluation apparatus for evaluating a suitability of a parking lot usable as a station of a vehicle used for a car sharing service, comprising a microprocessor and a memory coupled to the microprocessor. As a result, the claims provide a specific technical solution of the alleged abstract idea.“
Examiner respectfully disagrees.  Merely appending a processor and memory at a high level of generality for implementing the abstract idea does not go beyond merely requiring use of an unspecified generic computer which is not indicative of an inventive concept.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea. 

Applicant’s arguments received on 06/30/2022 regarding the references cited in the rejection of the claims under 35 U.S.C. 102(a)(1)/(a)(2) and 103 have been fully considered but they are not persuasive.
Applicant argues Hu and Beaurepaire fail to teach the evaluating the suitability of the parking lot as the station based on the attribute of the presence or absence of a station of a vehicle used for other car sharing services near the parking lot.
Examiner respectfully disagrees.  While the claim does recite that the parking lot information includes indication of a presence or absence of a station of a vehicle used for another car sharing service, it does not explicitly limit the claim so that the presence/absence of the another car sharing service is the attribute to use in evaluating the suitability.  Rather, the claim indicates parking lot information for identifying an attribute is stored and that the parking lot information includes an indication of presence/absence of another car sharing service, but the claim does not explicitly tie “attribute” and the presence/absence together.  Also, Examiner respectfully disagrees that Hu in view of Beaurepaire does not teach the limitations as argued by Applicant.  Beaurepaire teaches a method and apparatus for determining drop-off locations where users can book or reserve for use and pick-up a shared vehicle (0035, 0040).  Information utilized in such determinations and provided by a transportation database and geographic database (0044-0046, 0056) includes map data and parking areas (0046), vehicle ownership data and parking instance with timestamp data (0058, 0044), vehicle supply and demand (0040), parking availability data records (0063), collected driving/parking data and geographic data (0066), monitored shared vehicle density/availability at each of the drop-off locations (e.g., mobility hubs) (0103), and operating area/service area of mobility operators (0105).  Beaurepaire indicates multiple mobility operators operate the multiple candidate drop-off locations or hubs within a given area and with respective service areas/operating areas (0028 – addressing problem of large numbers of available shared vehicles and/or corresponding providers of the shared vehicles (e.g., mobility providers) within a given area; 0105; 0126 – platform for mobility providers to share their data).  These hubs or parking lots with available shared vehicles are within range from each other as indicated by Figs. 4A-4D and 0028.  The platform suggests utilization of certain shared vehicle hubs with parked available vehicles using optimized routes based on time and distance (0032, 0033).  Therefore, Beaurepaire teaches a platform indicating shared vehicle hubs of different vehicle sharing operators within range from each other based on information the platform has gathered.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking condition teachings of Hu to include data of other vehicle sharing service providers also in the area as taught by Beaurepaire because such data as suggested by Beaurepaire indicates locations where ride sharing vehicles are more dense/available (0103) and therefore more likely to be used.

Claim Objections
Claim 1 is objected to for a spelling error.  It is assumed “parting lot” in line 15 was intended to be “parking lot” in the extracting step.  Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of evaluating suitability of a parking lot based on a condition and attribute.  The limitations that recite an abstract idea are indicated in bold below:
a microprocessor and a memory coupled to the microprocessor, the memory storing a map information of a plurality of areas and a parking lot information for identifying an attribute of a parking lot included in each of the plurality of areas, and
an input device receiving an input operation of a condition relating to an area, wherein 
the microprocessor is configured to perform: 
selecting a corresponding area from among the plurality of areas included in the map information based on the condition relating to the area input via the input device; 
extracting a parking lot in the corresponding area to identify an attribute of the extracted parking lot based on the parking lot information; and 
evaluating a suitability of the extracted parking lot in the corresponding area as the station based on the attribute of the extracted parking lot to output a control signal for displaying a result of evaluation of the suitability of the extracted parking lot to a monitor, wherein
the parking lot information includes a data indicating a presence or absence of a station of a vehicle used for another car sharing service within the predetermined range from the extracted parking lot.

The limitations directed to evaluating suitability of a parking lot fall under the abstract idea subject matter grouping of certain methods of organizing human activity because finding a parking lot or spaces is a fundamental human activity drivers perform on a daily basis and the steps described in the claim can be viewed as managing the personal behavior of the driver.  The limitations can also fall under the abstract idea subject matter grouping of mental processes because a person can think of a condition, use it to select an area, identify a parking lot in the area having an attribute and determine suitability of the parking lot based on the attribute.  The performance of the claim limitations using a microprocessor, memory, input device, and monitor does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of: the microprocessor recited at a high level of generality for performing selecting, extracting, evaluating and output of a control signal for displaying results on a monitor; the memory for storing information; and the input device for receiving user input for the condition to be used amount to no more than mere instructions to implement an abstract idea using generic computer components or merely use generic computer components as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to implement an abstract idea using generic computer components or merely use generic computer components as a tool to perform an abstract idea.  Also, the storing of information in memory, receiving user input on an input device, and a control signal for displaying on a monitor are all well-understood, routine and conventional activities as indicated in MPEP 2106.05(d)(II) (see e.g., i. receiving or transmitting data over a network – TLI Communications, OIP Techs, buySAFE, Inc.; iv. Storing and retrieving information in memory – Versata and OIP Techs).  Also, Applicant’s specification indicates no more than a generic monitor is required for displaying (0026 – The output unit 4 includes the monitor 41 capable of displaying an image).  Therefore, the additional elements do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the condition, the parking lot information, and the suitability evaluation which can be higher in certain instances. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.    
 Claim 8 recites limitations similar to those recited in method claim 1 and therefore the same analysis above with respect to claim 1 also applies to claim 8. 
Applicant’s claims are not patent-eligible.

 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2018/0286237 A1 (hereinafter “Hu”) in view of Beaurepaire US 2020/0378771 A1 (hereinafter “Beaurepaire”).

Regarding independent claim 1, Hu teaches a parking lot evaluation apparatus for evaluating a suitability of a parking lot usable as a station of a vehicle used for car sharing service, comprising: 
a microprocessor and a memory coupled to the microprocessor (Figs. 1, 2), the memory storing a map information of a plurality of areas (mapping software and application – 0068) and a parking lot information for identifying an attribute of a parking lot included in each of the plurality of areas (storage of information associated with the parking region – 0122, 0123), and
an input device receiving an input operation of a condition relating to an area (0049 – receive service request from user terminal device including “conditions” such as vehicle type, departing place, destination, mileage, route, etc.), wherein
the microprocessor is configured to perform (Figs. 1, 2): 
selecting a corresponding area from among the plurality of areas included in the map information based on the condition relating to the area input via the input device (0045, 0049, 0100 – criterion, “conditions”, 0100, 0101 – obtain information associated with the parking region in response to result of the determination about meeting criterion… near/within threshold distance; 0062, 0098 – plurality parking lot and spaces); 
extracting a parking lot in the corresponding area to identify an attribute of the extracted parking lot based on the parking lot information (0045, 0049, 0100 – criterion, “conditions”, 0100, 0101 – obtain information or “attributes” associated with the parking region in response to result of the determination about meeting criterion… near/within threshold distance; 0102 – transmit scene information; 0062, 0098 – plurality parking lot and spaces); and 
evaluating a suitability of the extracted parking lot in the corresponding area as the station based on the attribute of the extracted parking lot to output a control signal for displaying a result of evaluation of the suitability of the extracted parking lot to a monitor (0101-0107; 0105 - determine that the number of vehicles in a virtual parking region 150-1 is more than the number of vehicles in a virtual parking region 150-2 and the number of vacant parking lots in a designated parking space of the virtual parking region 150-1 is less than the number of vacant parking lots in a designated parking space of the virtual parking region 150-2; 0107, 0132 – transmit information associated with the parking region to the user terminal device including navigation information).
Hu fails to teach wherein the parking lot information includes a data indicating a presence or absence of a station of a vehicle used for another car sharing service within a predetermined range from the extracted parking lot.  However, Beaurepaire teaches a method and apparatus for determining drop-off locations where users can book or reserve for use and pick-up a shared vehicle (0035, 0040).  Information utilized in such determinations and provided by a transportation database and geographic database (0044-0046, 0056) includes map data and parking areas (0046), vehicle ownership data and parking instance with timestamp data (0058, 0044), vehicle supply and demand (0040), parking availability data records (0063), collected driving/parking data and geographic data (0066), monitored shared vehicle density/availability at each of the drop-off locations (e.g., mobility hubs) (0103), and operating area/service area of mobility operators (0105).  Beaurepaire indicates multiple mobility operators operate the multiple candidate drop-off locations or hubs within a given area and with respective service areas/operating areas (0028 – addressing problem of large numbers of available shared vehicles and/or corresponding providers of the shared vehicles (e.g., mobility providers) within a given area; 0105; 0126 – platform for mobility providers to share their data).  These hubs or parking lots with available shared vehicles are within range from each other as indicated by Figs. 4A-4D and 0028.  The platform suggests utilization of certain shared vehicle hubs with parked available vehicles using optimized routes based on time and distance (0032, 0033).  Therefore, Beaurepaire teaches a platform indicating shared vehicle hubs of different vehicle sharing operators within range from each other based on information the platform has gathered.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking lot information teachings of Hu to include data of other vehicle sharing service providers also in the area as taught by Beaurepaire because such data as suggested by Beaurepaire indicates locations where ride sharing vehicles are more dense/available (0103) and therefore more likely to be used.  

Regarding claim 4, Hu in view of Beaurepaire teaches the limitations of claim 1 as shown above and Hu further teaches wherein the parking lot information includes a presence or absence of a camera for imaging the parking lot (0058, 0102 - camera). 

Regarding claim 5, Hu in view of Beaurepaire teaches the limitations of claim 1 as shown above and Hu further teaches wherein the parking lot information includes a distance between a compartment for parking a vehicle in the parking lot and an entrance of the parking lot (0100, 0112-0115 distances between locations; 0095, 0096 – location can include location of an entity or object). 

Regarding claim 6, Hu in view of Beaurepaire teaches the limitations of claim 1 as shown above and Hu further teaches wherein the parking lot information includes a data relating to a difficulty of taking a vehicle into and out of a compartment of the parking lot (0105 - crowded).

Regarding claim 8, directed to a method, recites limitations substantially similar to those recited in claim 1.  Since Hu in view of Beaurepaire teaches the limitations of claim 1, the same art and rationale also apply to claim 8.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2018/0286237 A1 (hereinafter “Hu”) in view of Beaurepaire US 2020/0378771 A1 (hereinafter “Beaurepaire”) and further in view of Schenken US 2014/0278691 (hereinafter “Schenken”).

Regarding claim 3, Hu in view of Beaurepaire teaches the limitations of claim 1 as shown above but fails to teach wherein the condition relating to the area includes an ownership rate of a vehicle in the area.  However, Beaurepaire teaches a method and apparatus for providing drop off locations in which vehicle data includes ownership data (0058).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking condition teachings of Hu to include ownership data of nearby vehicles as taught by Beaurepaire because the data highlights areas where ride sharing vehicles are more likely to be used based on competition.  Hu in view of Beaurepaire fails to teach a population in the area.  However, Schenken teaches a system that determines suitability of potential delivery/pickup locations near to an identified area including based on population density of the locations (0004, 0100, 0105-0108, 0115, 0116).  While Schenken discloses the delivery/pickup locations in the context of parcels, it also teaches that “other items” may be provided at the locations (0085, 0089).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking lot information teachings of Hu in view of Beaurepaire to include population density in the area as taught by Schenken because this provides insight into whether a location is more likely to be used.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2018/0286237 A1 (hereinafter “Hu”) in view of Beaurepaire US 2020/0378771 A1 (hereinafter “Beaurepaire”) and further in view of Yamashiro et al DE 102009021014 A1 (hereinafter “Yamashiro”).

Regarding claim 10, Hu in view of Beaurepaire teaches the limitations of claim 1 as shown above but fails to teach wherein the parking lot information includes a data indicating a type of line for partitioning each vehicle compartment of the parking lot included in each of the plurality of areas.  However, Yamashiro discloses searching for free parking space and transmission of information about free parking space (Abstract).  Yamashiro teaches in step S101 the process determines on the basis of the free parking space DB in the database 115 stored information about free parking space and the pre-stored information about the vehicle, whether it is possible for the vehicle to park in the free parking space or not.   If the kind information is included in the information about free parking space, for determining the availability of the parking space, the kind information of the parking space is compared with the kind information of the vehicle.  Such kind information or type of free space, according to S54 and S55 in Fig. 5 are recorded.  For example, the parking space could be intended for the physically handicapped or for a smaller vehicle or other than those two types.  Also, in S101 if the space size of the free parking space is larger than the vehicle size then the free parking space is determined to be available and an availability priority of the free parking space is calculated in S105.  This is repeated for all free parking spaces and a user is then notified on the free parking space with the highest availability priority.  Yamashiro’s disclosure of type or kind of free parking space is interpreted as equivalent to the claimed type of line partitioning a vehicle compartment.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking lot information teachings of Hu in view of Beaurepaire to include the parking space type as taught by Yamashiro because such information can indicate which types of vehicles can be in certain spaces.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2018/0286237 A1 (hereinafter “Hu”) in view of Beaurepaire US 2020/0378771 A1 (hereinafter “Beaurepaire”) further in view of Yamashiro et al DE 102009021014 A1 (hereinafter “Yamashiro”) and further in view of Katsu et al JP 2019/147504 A (hereinafter “Katsu”).

Regarding claim 11, Hu in view of Beaurepaire and Yamashiro teaches the limitations of claim 10 as shown above but fails to teach wherein the microprocessor is configured to perform the evaluating includes making the evaluation of the suitability of the extracted parking lot higher as the line for partitioning each vehicle compartment of the extracted parking lot is wider.  However, Katsu teaches that the wider the parking space, the easier it is for the host vehicle to enter, and the number of turn-backs can be reduced, so a higher score is given (Embodiment 2 fourth paragraph).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the parking lot information teachings of Hu in view of Beaurepaire and Yamashiro to include the wider space and corresponding higher score teachings of Yamashiro because drivers prefer wider parking spaces.

Allowable Subject Matter
Claim 9 is potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under 35 U.S.C. 101 is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Beaurepaire US 2020/0160712 System and method for determining a parking region of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683